Citation Nr: 0026099	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  94-20 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 40 percent for lumbar 
strain with radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
October 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating action by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Other matters which were on appeal have been disposed of in a 
Board decision dated in August 1999, which remanded the 
lumbar spine issue for further development.  The requested 
development has been accomplished and this matter is returned 
to the Board for further review.


FINDING OF FACT

Medical evidence demonstrates that the veteran's service 
connected lumbar strain is manifested by functional loss and 
recurring attacks of severe intervertebral disc syndrome with 
intermittent relief, but does not show persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the disease 
disc.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for lumbar 
strain have not been met. 38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5293 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records show treatment for low 
back pain on numerous occasions throughout service and a 
history of back injury said to have happened when an axle of 
a truck dropped on him.  The record does show that he was 
treated in an emergency room in December 1984 for blunt 
trauma to the chest.  Back pain complaints preceded this 
incident and continued afterwards, and he was noted to be 
placed on profile in September 1986.  X-rays from August 1986 
diagnosed apparent thoracic scoliosis which was minimal, and 
possibly positional.  There was no evidence of fracture or 
other bony abnormality.  

VA treatment records revealed continued back problems.  A 
June 1988 VA examination noted findings of dorsolumbar and 
lower lumbar area tenderness.  In June 1992, the veteran 
underwent rehabilitation for back and left leg pain of 
unknown etiology; he also had a history of treatment for 
Hodgkin's disease, with development of a left posterior 
tibial nerve palsy secondary to the chemotherapy. 

The report from a September 1992 VA examination report gave a 
history of low back pain, with complaints of pain daily, as 
well as pain and weakness of the left leg.  Clinical findings 
revealed spasm throughout the spine, and positive straight 
leg on the left at 30 degrees and on the right at 45 degrees, 
although X-rays of the lumbar spine itself were essentially 
negative.  The diagnoses included probable left tibial 
neuropathy suspected secondary to chemotherapy and moderate 
decrease in range of motion and moderately severe physical 
activity restriction, secondary to chronic low back pain 
which is possibly discogenic.  He also was noted to have mild 
to moderate weakness and moderate walking restriction 
secondary to the left tibial neuropathy, which was a 
suspected side effect of chemotherapy.

A November 1992 letter from a private chiropractor gave a 
history of treatment for low back pain with nerve damage to 
the calf since September 1990.  

Findings from a May 1993 VA examination were significant for 
noting that the veteran now wore an AFA brace on the left 
ankle due to weakness and partial foot drop.  He also had 
painful knees and walked with a cane.  Regarding the back, 
his pain extended from the neck to lower back.  Clinical 
findings were of decreased range of motion of the lumbar 
spine, with all measured planes shown to be severely 
restricted and postural kyphosis with apex to the right.  
Neurological findings of the left leg were significantly 
hyporeflexive.  The diagnoses included lumbosacral strain by 
history, and left foot drop.  

VA records revealed ongoing complaints of back problems 
through the 1990's, including complaints of low back pain 
recorded in March 1994, August 1994, October 1994 and July 
1995.  He also received private treatment, including 
injections for low back complaints in 1994.  The private 
physician also diagnosed degenerative disc disease of the 
lumbar spine in September 1994.  An X-ray from November 1994 
diagnosed scoliosis in an otherwise normal appearing L-spine.  

An October 1995 letter from the veteran's chiropractor 
contained an opinion that the veteran's residual disabilities 
from an inservice automobile accident, when he was pinned 
under a large truck, include nerve injuries to the left leg.

The report from a January 1996 VA examination again noted 
findings of severe limitations of motion of the lumbar spine, 
and tenderness of the spine especially in the lumbar area.  
X-rays diagnosed minimal intervertebral disc space narrowing 
at the L5-S1 level and the diagnosis included suspected 
chronic lumbosacral myofascial ligamentous strain.  

An August 1996 VA examination of the spine revealed 
complaints of constant pain aggravated by standing and 
bending, said to extend bilaterally into the calves and 
arches bilaterally and into the toes of the left foot.  He 
described numbness in this distribution every morning.  He 
was said to wear an elastic back support when pain was 
particularly prominent.  Ranges of motion were in the range 
of moderate disability except for right and left rotation, 
which was severely restricted.  Pinwheel was duller on the 
left in the L-3 dermatome and felt equally but dull 
bilaterally in L-4, L-5 dermatomes.  Sitting straight leg 
raises bilaterally produced low back pain at full knee 
extension.  The diagnoses included degenerative lumbar 
disease and MRI evidence of herniated nucleus pulposus, L-
4/5, right.  The examiner was unable to provide a diagnosis 
for the veteran's left lower extremity symptoms or state 
whether those symptoms are related to his service connected 
(low back) condition or due to surgery and radiation for 
Hodgkin's disease.  Neuropathy of a specific type was 
speculated as possibly playing a role, and the matter would 
be referred to a neurologist who was performing an 
examination.  

On neurological examination performed in September 1996, the 
veteran described the low back pain as 10/10, continuous and 
present since 1984, and worse since 1986.  Leg pain was 
described as radiating from the back into the calves ankles 
and medial feet.  It was described as 6/10 in severity, sharp 
and pulling.  Range of motion of the lumbar spine indicated 
moderate restrictions in flexion and lateral flexion and 
severe restrictions in rotation and backward extension.  
Findings included marked variation in strength on muscle 
testing, and the most give away weakness was in the legs.   
 
The veteran continued seeking treatment for his low back 
problems at the VA through 1996 and 1997.  In May 1996, he 
was seen for radiculopathy with back pain and weak left leg 
and was assessed with a lumbar disc protrusion L4-5 with 
radiculopathy.  However, EMG findings in June 1996 revealed 
normal EMG findings of paraspinal muscles and lower extremity 
muscles bilaterally and no EMG evidence of lumbosacral spinal 
nerve root compression bilaterally.  He continued with low 
back pain in August 1996, with straight leg raise noted 
positive at 30 degrees, but the increased pain on plantar or 
dorsal flexion of the foot and equally variable lower 
extremity weakness was not consistent.  The diagnosis was low 
back pain with negative EMG and variable exam findings.  

The veteran testified before the undersigned member of the 
Board at a hearing held in July 1996 at the RO.  He testified 
that his back primarily restricted his range of motion.  He 
also testified that it is painful all the time, but the 
degree of pain varies, depending on other factors such as the 
weather.

In March 1997 the veteran underwent another series of VA 
examinations.  The general medical examination noted the 
history of back injury, with aggravation of the longstanding 
back pain by a motorcycle accident in 1997, along with the 
Hodgkin's disease, chemotherapy and subsequent nerve damage 
to the left leg.  He was noted to walk, wearing a brace on 
the right knee, using a cane and limping on the left.  Range 
of motion was 45 degrees flexion, 10 degrees lateral flexion, 
30 degrees rotation, and 15 degrees backward extension.  
Straight leg raising was positive but there was no sciatic 
notch tenderness or muscle spasm.  The diagnoses included 
residual nerve damage left leg secondary to chemotherapy and 
radiation for Hodgkin's lymphoma; chronic lumbosacral strain, 
with a notation that the left leg nerve damage may also be 
contributed to by the discogenic disease of the lumbar spine.  

A separate neurological examination was also performed in 
March 1997, along with a claims file review, which noted the 
MRI finding of a very small disc protrusion at L3-4 and 
moderate protrusion at L4-5.  The low back pain was described 
as continuous, but waxing and waning in severity.  The left 
leg pain was relatively new, and he also related left hip 
pain.  He was restricted in walking, but also had foot 
problems.  Physical examination noted him to walk with a 
marked limp to the right.  He used a cane in the right hand.  
Lower extremity strength was 5/5, but he had difficulty 
standing on heels and toes and performing a squat.  Reflexes 
were equal on both sides and there was also no asymmetry to 
pinprick in the lower extremities.  Straight leg raises were 
positive at approximately 20 degrees bilaterally.  The 
impression was that the veteran has chronic low back pain.  
His neurological examination did not reveal any significant 
asymmetries of reflexes or in strength to suspect significant 
radiculopathy.  Reference was made to neuropathy, 
specifically with a posterior tibial nerve of the left leg.  
Clinical testing with light touch to pin prick did not reveal 
any asymmetries and reference to a normal EMG was made; 
however the examiner could not locate the EMG report to 
review and therefore could not determine whether nerve 
conduction was ever done with reference to the appropriate 
nerves. 

In May 1998, the veteran underwent another series of VA 
examination and testings, including neuromuscular 
electrodiagnosis of the lower extremity.  The claims file was 
reviewed.  On neurological examination, the complaints 
regarding the back and left leg involved increased strain on 
his back due to weight bearing on the left leg, but no true 
radicular pain from the back down the leg was spontaneously 
volunteered by the veteran.  He described frequent pain in 
the left calf area extending down to the arch.  He was vague 
about actual weakness of the left leg.  Numbness was not 
spontaneously complained about.  On straight leg raising in 
the sitting position, the veteran could extend the knee fully 
without any complaints of low back pain and no obvious 
distress.  No true atrophy was seen in the anterior or 
posterior compartment of the left leg.  Some variable 
findings of jerky movements of variable amplitude and 
contraction were noted on upward movement of the left ankle.  
In the supine position when the left leg was flexed at the 
hip to 90 degrees and further flexed, he complained of pain 
in the low back, and straight leg raising to 30 degrees 
produced the same effect, but did not seem worse when the 
foot was dorsiflexed after the pain threshold was reached.  
The same was true of the right side, although of lesser 
intensity.  Reflexes at the ankles were symmetric, perhaps 
slightly less on the left.  Sensory testing was not truly 
dermatomal.  The MRI was noted to show bulging of disks at 
lumbars 2 through 5 but not of marked degree.  The impression 
was that left peroneal and biceps muscle EMG's must be 
obtained, and that previous left peroneal and tibial muscle 
conduction velocities were normal.  A handwritten addendum 
diagnosed bilateral radiculopathy, lumbar, and normal left 
peroneal nerve conduction velocity.

On orthopedic evaluation done in May 1998 he complained of 
daily low back pain and limited motion with occasional 
radiation down both legs to the calf, occasionally to the 
arches.  Coughing and sneezing were said to aggravate the low 
back pain.  Physical examination revealed complaints of pain 
from the back, right knee and both feet when walking.  He had 
tenderness to palpation left greater than right mid buttock 
and all throughout paralumbar musculature.  He had some pain 
on midline percussion lower lumbar.  There was no muscle 
spasm.  Straight leg raise was 70 degrees on right with pain 
complained of in the knee region, and 80 degrees on the left 
with complaints of pain across the lower back.  Deep tendon 
reflexes were active and symmetric.  Sensory exam to pinwheel 
showed complaints of dullness throughout the medial and 
lateral leg regions bilaterally, with otherwise normal 
findings.  Active range of motion was 35 degrees flexion, 5 
to 10 degrees extension, 10 degrees right side bending and 15 
degrees left side bending, all with pain at the end range of 
motion.  The conclusion regarding the lumbar spine was of 
subjective complaints of pain with essentially normal X-rays.  
With respect to the various factors, functional impairment 
was rated at mild but quantification could not be stated due 
to the subjective nature of the factors.  Regarding the 
diagnostic tests performed in conjunction with this series of 
examinations, these were interpreted by an examiner in a 
November 1999 evaluation.  

Between November and December 1999, the veteran underwent 
further VA evaluation, primarily for the purpose of 
determining how much of his symptoms were due to the back 
disorder as opposed to peripheral neuropathy from 
chemotherapy.  A brain and spinal cord neurology examination 
included claims file review and noted the history of low back 
pain with radiculopathy and peripheral nerve neuropathy 
secondary to chemotherapy.  The history of the 1984 injury to 
the back was noted when a "truck fell on his back."  The 
cancer treatment history was reviewed, with an oncology note 
in 1992 said to have caused a left posterior tibial nerve 
palsy secondary to chemotherapy.  Currently the complaints 
were of aches pains and slow reaction.  He described pain 
radiating from the low back down into the posterior calf of 
both legs as intermittent, together with constant low back 
pain.  Pain in other areas of the body was described and he 
was noted to wear a right knee brace.  Numbness and tingling 
was also noted in the hands and feet.  When asked, he 
complained of pain burning intermittently in his left foot 
for the last four months.  He said he had to walk with a cane 
otherwise his hip goes out of alignment and he walks 
lopsided.  He indicated that laying down seems to help.  He 
said he could drive about four hours before having to get out 
due to pain but was unclear whether back pain, leg pain or 
foot problems were the limiting factor.  He could sit for one 
hour and stand for one hour approximately.  The veteran 
described having three bad discs, although review of the last 
MRI done in May 1998 showed a normal T spine and an L spine 
with only a mild disc bulge at L4-L5 with small annular tears 
and no evidence of neuroforaminal obstruction or disc 
herniation.  An EMG done in 1998 showed no evidence of left 
peroneal neuropathy or peripheral neuropathy, although there 
was some acute denervation of paraspinals as demonstrated by 
increased insertional activity.  This was a nonspecific 
finding.  Physical evaluation revealed motor examination to 
be 5/5 throughout.  Of note, a review of an examiner's 
notation from 1998 mentioned the veteran's refusal to invert 
and evert his left foot on a prior examination.  Sensory 
examination was interpreted to show a stocking sensory loss 
extending up to just below the knee in both lower extremities 
and past the wrists in the upper extremities and he had 
decreased vibration in the toes in both feet.   Toes were 
downgoing, tone was normal.  Gait showed a tendency to limp 
with the right leg and difficulty with tandem.  Otherwise he 
was able to rise on heels and toes, but complained of 
difficulty with single calf raise on the left.  

The first impression from the November 1999 examination 
rendered was peripheral neuropathy.  This was based on the 
veteran's complaints of dysthesia such as pins and burning 
dysthesia's in his hands and feet, as well as sensory 
findings of a glove and stocking loss with diminished 
proprioception of vibration in his toes.  His last EMG/NCV 
did not reveal evidence of peripheral neuropathy, but small 
fiber neuropathy can be undetected by these tests.  Most 
likely etiology was vincristine taken during his course of 
chemotherapy in 1992, particularly, since he had it severely 
in 1992 according to medical records.  However, the veteran 
was to be sent for routine peripheral neuropathy labs to rule 
out other ongoing causes.  The second impression was lumbar 
degenerative disease.  This was confirmed by the complaints 
of back pain, decreased range of motion, paraspinous spasm on 
examination, and his last MRI showing a bulging disc at L4-
L5.  However, the examiner could not detect any evidence of a 
radiculopathy on examination.  The veteran's deteriorated 
disc and muscle spasm could be contributing to his back pain, 
and does cause functional limitations in driving sitting and 
standing.  The examiner felt that most of the veteran's other 
symptoms, including cramping in lower extremities, numbness, 
tingling and burning dysesthesia's in his hands and feet are 
more attributable to peripheral neuropathy rather than to 
lumbar spine degenerative disease.  Further VA examination 
done in December 1999 addressed psychiatric complaints.

II. Analysis

The veteran's increased rating claim is well grounded. 38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This finding is based on the veteran's 
contention regarding the increased severity of his service- 
connected lumbar spine disorder.  See Jones v. Brown, 7 Vet. 
App. 134 (1994); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and no further assistance is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 38 C.F.R. § 
4.2 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (1999).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  38 
C.F.R. § 4.45.

The veteran's low back disability is currently rated under 
Diagnostic Code 5295.  Diagnostic Code 5295 provides that a 
10 percent evaluation is warranted for lumbosacral strain 
with characteristic pain on motion.  A 20 percent evaluation 
is warranted for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in the standing position.  A 40 percent rating 
may be assigned when there is severe lumbosacral strain with 
a listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing with irregularity of joint space, or 
some of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).

However, the evidence consistently has revealed that the 
veteran's low back pathology falls within the criteria for 
intervertebral disc syndrome.  Under Diagnostic Code 5293, a 
40 percent evaluation is warranted for recurring attacks of 
severe intervertebral disc syndrome with intermittent relief.  
A 60 percent evaluation requires pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the disease disc, with 
little intermittent relief. 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (1999).

The Board notes that a 50 percent evaluation is warranted for 
unfavorable ankylosis of the lumbar spine under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (1999). 
In addition, 60 and 100 percent evaluations are warranted for 
residuals of a fractured vertebra with or without cord 
involvement. 38 C.F.R. § 4.71a, Diagnostic Code 5285 (1999).  
Moreover, 60 and 100 percent evaluations are warranted for 
complete bony fixation of the spine in a favorable angle or 
an unfavorable angle with marked deformity with or without 
involvement of other joints. 38 C.F.R. § 4.71a, Diagnostic 
Code 5286 (1999).

Diagnostic Code 5292 provides a 10 percent rating for a 
slight lumbar spine limitation of motion and a 20 percent 
rating for a moderate lumbar spine limitation of motion.  A 
40 percent rating may be assigned for a severe lumbar spine 
limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(1999).

Currently, the veteran's service-connected lumbosacral strain 
with radiculopathy is rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5295, and a 40 percent evaluation is 
assigned, consistent with evidence of severe lumbosacral 
strain with a listing of the whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Therefore, in this case, 
the veteran is currently receiving the maximum schedular 
evaluation available for lumbar strain.  The 40 percent 
evaluation is also the maximum evaluation under the DC 5292 
for severe limitation of motion.

However, if there is evidence of pronounced intervertebral 
disc disease with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and little intermittent 
relief a 60 percent rating may be assigned for intervertebral 
disc syndrome under Diagnostic Code 5293.

The evidence reveals that the veteran's in-service injury to 
the low back has resulted in a chronic symptomatology 
involving pain, weakness, and impaired range of motion, 
increasing in severity over the years and resulting in 
degenerative disc disease plus evidence of disc protrusion.  
However the preponderance of the evidence is against an 
increased evaluation to 60 percent for the lumbar spine 
disability.  

The medical evidence, when viewed in its entirety, indicates 
that the lower extremity symptomatology, particularly 
affecting the left leg, is not a true radiculopathy symptom 
of disc disease, but is more likely than not a residual of 
chemotherapy treatment.  This was articulated in the 
neurological examination of November 1999, following detailed 
claims file review and examination.  Prior examinations 
leading up to the November 1999 opinion also suggested that 
the lower extremity pathology was due to a pathology separate 
from the lumbar spine disorder; such as the May 1998 
orthopedic evaluation's conclusion regarding the lumbar spine 
was of subjective complaints of pain with essentially normal 
lumbar X rays.  

While the Board observes that there are notations of 
radiculopathy documented in the treatment records, and an 
October 1995 chiropractic opinion linking left leg symptoms 
to the inservice incident that brought about the lumbar 
problems, these are outweighed by the neurology and 
orthopedic examination reports which included comprehensive 
claims file review, testing and evaluation.  Thus the 
evidence does not show the veteran to have persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc.  Nor does the evidence show the 
symptoms, when isolated to the lumbar spine itself, to be 
indicative of a pronounced intervertebral disc syndrome.  The 
overall evidence shows the lumbar pathology to be consistent 
with that of recurring attacks of severe intervertebral disc 
syndrome with intermittent relief, which is a 40 percent 
evaluation under DC 5293.  Furthermore, the orthopedic 
evidence does not show that the lumbar spine is either 
fractured or ankylosed; therefore the diagnostic codes 
addressing those disorders are not for application here.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating. Furthermore, the Board 
recognizes that there are situations in which the application 
of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In this case, however, the 
veteran does not exhibit weakness or instability, deformity, 
atrophy, fasciculation, pain on movement, or other signs of 
disability greater than the impairment recognized by the 
current evaluation.  Thus, the Board finds that 38 C.F.R. §§ 
4.40, 4.45 or 4.59 do not provide a basis for a higher 
rating.

In denying the veteran's claim, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 
- 14 -


- 14 -


